Citation Nr: 0031203	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-28 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for psychiatric 
condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
condition for treatment purposes only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determinations in April and May 1996, by the 
Providence, Rhode Island, Regional Office (RO).


FINDING OF FACT

The evidence does not show that the veteran developed an 
active psychosis within two years of his separation from 
active duty service.


CONCLUSION OF LAW

Entitlement to service connection for treatment for a 
psychosis is not established.  38 U.S.C.A. § 1702 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA Medical Care

For the purposes of establishing eligibility for VA medical 
care, any veteran of World War II, the Korean conflict, the 
Vietnam era, or the Persian Gulf War who developed an active 
psychosis (1) within two years after discharge or release 
from the active military, naval, or air service, and (2) 
before July 26, 1949, sian Gulf War, in the 
case of a veteran of the Persian Gulf War, shall be deemed to 
have incurred such disability in the active military, naval, 
or air service.  38 U.S.C.A. § 1702 (West 1991).

The veteran's service medical records do not contain any 
references to schizophrenia or any other psychiatric 
disorder.  Here, the veteran served on active duty from 
February 1964 to February 1968, and the diagnosis and 
treatment of a psychosis first appears in hospital records in 
August 1974.  At that time the veteran gave the onset of his 
illness as five years prior to his hospitalization.  Assuming 
the veracity of the veteran's statements, the record still 
does not contain competent medical evidence of an active 
psychosis within two years of his separation from service.  
The evidence shows the veteran's initial 
psychosis/schizophrenia appeared six years after his 
separation from service, and thus, it is not subject to 
presumptive service connection under the provisions of this 
statute.  Therefore, although the evidence does show that a 
psychosis developed before May 8, 1977, it does not meet the 
first part of the requirement.  Accordingly, eligibility for 
VA medical care is not established.  38 U.S.C.A. § 1702 (West 
1991).


ORDER

Service connection for an active psychosis for purposes of 
establishing eligibility for VA medical care pursuant to 38 
U.S.C.A. § 1702 is denied.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

The Board notes that recent legislation was passed by 
Congress in October 2000.  This legislation repealed the 
requirement under 38 U.S.C.A. §5107 that a well-grounded 
claim needs to be submitted before VA is required to assist 
the claimant.  See Veterans Claims Assistance Act of 2000, 
Publ. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to 
be codified at 38 U.S.C. §5103A).  Accordingly, pursuant to 
the new legislation, the RO should assist the veteran in 
developing all facts pertinent to his claims.

Upon review of the evidence, the Board finds that further 
development in this case is warranted.  The veteran's 
contentions on appeal relate his current psychiatric disorder 
to service.  VA examination was conducted in March 1996 to 
determine the etiological relationship between the veteran's 
claimed psychiatric disorder and his military service.  The 
examiner duly reported the history, as provided by the 
veteran and summarized the results of the clinical 
examination.  No opinion was offered, however, as to the 
likelihood that the veteran's psychiatric disability had its 
onset during active service or was otherwise related thereto.  

To ensure that VA has met its duty to assist the veteran in 
the development of the facts pertinent to his claims and to 
ensure full compliance with due process requirements, an 
examination with an opinion regarding a nexus between a 
current psychiatric disorder and service is necessary.  The 
Board finds that the veteran's psychiatric disorder must be 
specifically identified and that an examination be conducted 
by a psychiatrist so that to the extent possible a definitive 
diagnosis may be made.  If PTSD is diagnosed, the 
manifestations should be described in detail, the stressor 
should be identified, and the evidence accepted to document 
the stressor should be indicated.

Accordingly this case is REMANDED for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.  

2.  The RO should obtain copies of all 
records of psychiatric treatment of the 
veteran (whether VA or non-VA), which are 
not currently of record.  The veteran 
should also be asked to provide any 
information or sources of evidence to 
support his claim of service connection.  
All such evidence should be associated 
with the claims file.

3.  In the event any of the above 
development cannot be obtained, the RO 
should ensure that efforts to obtain the 
information requested above are fully 
documented in the record 

4.  The veteran should be referred for a 
VA psychiatric to determine the etiology 
of any current psychiatric disorder 
present, including schizophrenia and 
PTSD.  The entire claims folder and a 
copy of this remand must be provided to 
the examiner in connection with this 
opinion request.  All indicated tests and 
studies should be conducted and all 
findings should be reported in detail.  
On the basis of the current examination 
findings and information in the claims 
file, the examiner should render an 
opinion as to the medical probability 
that any findings regarding the veteran's 
psychiatric disorder are causally related 
to military service.  If the veteran is 
found to have schizophrenia, the symptoms 
and other factors which support the 
diagnosis should be specifically 
itemized, and an opinion should be 
expressed as to whether it may be 
attributed to complaints or 
manifestations noted in service.  

If the veteran is found to have PTSD, the 
symptoms and other factors which support 
the diagnosis should be specifically 
itemized.  The examiner should 
specifically comment upon the adequacy of 
the stressor(s).

The examiner should reconcile, to the 
extent possible, any discrepancies that 
may exist between current and past 
diagnoses.  The examiner should also 
provide a score on the Global Assessment 
of Functioning Scale and discuss the 
import of that score relative to the 
veteran's social and industrial 
adaptability. 

5.  Following completion of the above, 
the RO must readjudicate the claim of 
entitlement to service connection.  The 
RO should assure that the duty to assist 
was satisfied pursuant to the Veterans 
Claims Assistance Act of 2000, Publ. L. 
No. 106-475, § 3 (a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This review should include 
consideration of all of the evidence of 
record, including any evidence submitted 
by the veteran and/or his representative 
and any additional evidence obtained by 
the RO pursuant to this remand.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 7 -


